

EXHIBIT 10.A
 


 


 
REGISTRATION RIGHTS AGREEMENT
 
dated as of
 
December 28, 2005
 
among
 
EL PASO CORPORATION
 
and
 
GOLDMAN, SACHS & CO.


CITIGROUP GLOBAL MARKETS INC.


as Dealer Managers


 


 

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of December 28, 2005, by and among EL PASO CORPORATION (the “Company”), a
corporation duly organized and existing under the laws of the State of Delaware,
and GOLDMAN, SACHS & CO. and CITIGROUP GLOBAL MARKETS INC. (the “Dealer
Managers”).
 
As more fully described in the Dealer Manager Agreement dated as of December 2,
2005 (the “Dealer Manager Agreement”), by and among the Company, El Paso CGP
Company, L.L.C. (formerly known as El Paso CGP Company), a Delaware limited
liability company and a wholly-owned subsidiary of the Company (“CGP”), and the
Dealer Managers, the Company proposes to make an exchange offer for any and all
of the outstanding notes of each series set forth on Schedule I hereto (the
“Outstanding CGP Notes”) issued by CGP in exchange for newly issued notes of the
Company (the “Securities”) as set forth on Schedule I hereto. The Securities to
be issued in exchange for Outstanding CGP Notes will be issued pursuant to an
Indenture dated as of May 10, 1999 between the Company and HSBC Bank USA,
National Association, as successor trustee to JPMorgan Chase Bank (formerly, The
Chase Manhattan Bank) (the “Trustee”), as supplemented (the “Indenture”). In
order to induce the Dealer Managers to enter into the Dealer Manager Agreement,
the Company has agreed to provide to the Holders (as defined herein) of the
Securities and their direct and indirect transferees the registration rights
with respect to the Securities set forth in this Agreement. The execution of
this Agreement is a condition to the closing under the Dealer Manager Agreement.
 
In consideration of the foregoing, the parties hereto agree as follows:
 
1. Definitions.
 
As used in this Agreement, the following capitalized defined terms shall have
the following meanings:
 
“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.
 
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Business Day” shall have the meaning set forth in Rule 13e-4(a)(3) under the
1934 Act.
 
“Closing Date” shall mean the Closing Date as defined in the Dealer Manager
Agreement.
 
“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
 
“Dealer Manager Agreement” shall have the meaning set forth in the preamble.
 
“Dealer Managers” shall have the meaning set forth in the preamble.
 
“Effective Time” in the case of (i) an Exchange Offer Registration, shall mean
the time and date as of which the SEC declares the Exchange Offer Registration
Statement effective or as of which the Exchange Offer Registration Statement
otherwise becomes effective and (ii) a Shelf Registration, shall mean the time
and date as of which the SEC declares the Shelf Registration Statement effective
or as of which the Shelf Registration Statement otherwise becomes effective.
 
“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii).
 
“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.
 
“Exchange Offer Registration Statement” shall mean a registration statement on
Form S-4 (or, if applicable, on another appropriate form) relating to an
offering of Exchange Securities pursuant to a Registered Exchange Offer and all
amendments and supplements to such registration statement, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
 
“Exchange Securities” shall mean any securities issued by the Company to be
offered to Holders in exchange for Securities (pursuant to the Registered
Exchange Offer or otherwise) pursuant to an Exchange Offer Registration
Statement containing terms identical in all material respects to the Securities
for which they are exchanged (except that (i) interest thereon shall accrue from
the last date on which interest was paid on the Securities or, if no such
interest has been paid, from the date of issuance of the Securities), (ii) the
Exchange Securities will not contain the legend appearing on the face of the
Securities in the form recited in the Indenture and will not contain terms with
respect to transfer restrictions and (iii) the Exchange Securities will not
contain terms with respect to the payment of liquidated damages.
 
“Holder” shall mean any holder (including the Dealer Managers), for so long as
such holder owns any Registrable Securities, and each of such holder’s
successors, assigns and direct and indirect transferees who become registered
owners of Registrable Securities under the Indenture; provided that for purposes
of Sections 4 and 5 of this Agreement, the term “Holder” shall include
Participating Broker-Dealers (as defined in Section 4(a)).
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Indenture” shall have the meaning set forth in the preamble.
 
“Liquidated Damages” shall have the meaning set forth in Section 2(e).
 
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that, for
purposes of Section 6(b), whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or any of its affiliates (as such
term is defined in Rule 405 under the 1933 Act) (other than the Dealer Managers
or subsequent Holders of Registrable Securities if such subsequent Holders are
deemed to be such affiliates solely by reason of their holding of such
Registrable Securities) shall not be considered outstanding and shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount.
 
“Participant” shall have the meaning set forth in Section 5(a).
 
“Participating Broker-Dealer” shall have the meaning set forth in Section 4(a)
hereof.
 
“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
 
“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including all
material incorporated by reference therein.
 
“Registered Exchange Offer” shall mean the exchange offer by the Company of
Exchange Securities for all Securities that are Registrable Securities pursuant
to Section 2(a) hereof.
 
“Registrable Securities” shall mean the Securities; provided, however, that the
Securities shall cease to be Registrable Securities when (i) a Registration
Statement with respect to such Securities shall have been declared effective
under the 1933 Act and such Securities shall have been exchanged for Exchange
Securities pursuant to an Exchange Offer Registration Statement or disposed of
pursuant to a Shelf Registration Statement, as applicable, (ii) such Securities
have been sold to the public pursuant to Rule 144 under the 1933 Act or are
saleable pursuant to Rule 144(k) (or any similar provision then in force, but
not Rule 144A) under the 1933 Act or (iii) such Securities shall have ceased to
be outstanding.
 
“Registration Default” shall have the meaning set forth in Section 2(e).
 
“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC, stock exchange or National Association of Securities
Dealers, Inc. registration and filing fees, (ii) all fees and expenses incurred
in connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of counsel for any underwriters or Holders in
connection with blue sky qualification of any of the Exchange Securities or
Registrable Securities), (iii) all expenses of any Person in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and disbursements relating to the qualification
of the Indenture under applicable securities laws, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Company and, in the case of a Shelf Registration Statement,
the reasonable fees and disbursements of one Special Counsel for the Holders
(which Special Counsel may be selected by the Majority Holders and which Special
Counsel may also be counsel for the Dealer Managers) and (viii) the fees and
disbursements of the independent public accountants of the Company, including
the expenses of any special audits or “cold comfort” letters required by or
incident to such performance and compliance, but excluding fees of counsel to
the Underwriters (other than the fees and expenses set forth in clause (ii)
above) and the Holders relating to the sale or disposition of Registrable
Securities by a Holder.
 
“Registration Statement” shall mean any registration statement of the Company
that covers any of the Exchange Securities or the Registrable Securities
pursuant to the provisions of this Agreement and all amendments and supplements
to any such Registration Statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
 
“SEC” shall mean the Securities and Exchange Commission.
 
“Securities” shall have the meaning set forth in the preamble.
 
“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.
 
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(b) of this Agreement which
covers all of the Registrable Securities (but no other securities unless
approved by the Holders of a majority of the aggregate principal amount of
outstanding Registrable Securities that are covered by such Shelf Registration
Statement) on an appropriate form under Rule 415 under the 1933 Act, or any
similar rule that may be adopted by the SEC, and all amendments and supplements
to such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
 
“Special Counsel” means, in connection with a Shelf Registration, a nationally
recognized law firm experienced in securities law matters designated by the
Company, with the written consent of the Dealer Managers (which shall not be
unreasonably withheld), or one such other counsel as shall be specified by the
Majority Holders.
 
“TIA” shall have the meaning set forth in Section 3(1) hereof.
 
“Trustee” shall have the meaning set forth in the preamble.
 
“Underwriter” shall have the meaning set forth in Section 3 hereof.
 
“Underwritten Registration or Underwritten Offering” shall mean a registration
in which Registrable Securities are sold to an Underwriter for reoffering to the
public.
 
2. Registration under the 1933 Act.
 
(a) To the extent not prohibited by any applicable law or applicable
interpretation of the staff of the SEC, the Company shall (1) cause to be filed
an Exchange Offer Registration Statement within 135 days following the Closing
Date covering the offer by the Company to the Holders to exchange all of the
Registrable Securities for an equal aggregate principal amount of Exchange
Securities and (2) use its commercially reasonable efforts to cause such
Exchange Offer Registration Statement to become effective within 220 days
following the Closing Date. The Company shall use its commercially reasonable
efforts to have the Exchange Offer Registration Statement remain effective until
the closing of the Registered Exchange Offer. The Company shall commence the
Registered Exchange Offer promptly after the Exchange Offer Registration
Statement has been declared effective by the SEC and use its commercially
reasonable efforts to have the Registered Exchange Offer consummated not later
than 30 Business Days after such effective date. The Company shall commence the
Registered Exchange Offer by mailing the related exchange offer Prospectus and
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law:
 
(i) that the Registered Exchange Offer is being made pursuant to this Agreement
and that all Registrable Securities validly tendered will be accepted for
exchange;
 
(ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);
 
(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest, but will not retain any rights under this
Agreement;
 
(iv) that Holders electing to have a Registrable Security exchanged pursuant to
the Registered Exchange Offer will be required to surrender such Registrable
Security, together with the enclosed letters of transmittal, to the institution
and at the address specified in the notice prior to the close of business on the
last Exchange Date; and
 
(v) that Holders will be entitled to withdraw their election, not later than the
close of business on the last Exchange Date, by sending to the institution and
at the address (located in the Borough of Manhattan, The City of New York)
specified in the notice, a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing his election to have such Registrable Securities exchanged.
 
As soon as practicable after the last Exchange Date the Company shall:
 
(A) accept for exchange Registrable Securities or portions thereof tendered and
not validly withdrawn pursuant to the Registered Exchange Offer; and
 
(B) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and mail to
each Holder, an Exchange Security equal in aggregate principal amount to the
aggregate principal amount of the Registrable Securities surrendered by such
Holder.
 
The Company shall use its commercially reasonable efforts to complete the
Registered Exchange Offer as provided above and shall comply with the applicable
requirements of the 1933 Act, the 1934 Act and other applicable laws and
regulations in connection with the Registered Exchange Offer. The Registered
Exchange Offer shall not be subject to any conditions, other than that the
Registered Exchange Offer does not violate applicable law or any applicable
interpretation of the staff of the SEC. The Company shall inform the Dealer
Managers of the names and addresses of the Holders to whom the Registered
Exchange Offer is made, and the Dealer Managers shall have the right, subject to
applicable law, to contact such Holders and otherwise facilitate the tender of
Registrable Securities in the Registered Exchange Offer.
 
If, during the period the Exchange Offer Registration Statement is effective, an
event occurs which makes any statement made in such Exchange Offer Registration
Statement or the related Prospectus untrue in any material respect or which
requires the making of any changes in such Exchange Offer Registration Statement
in order to make the statements therein not misleading or in such Prospectus in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, the Company shall use its commercially
reasonable efforts to prepare and file with the SEC a supplement or
post-effective amendment to the Exchange Offer Registration Statement or the
related Prospectus or any document incorporated therein by reference or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities, such Prospectus will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Company agrees to notify the Holders to suspend the
exchange of the Registrable Securities as promptly as practicable after the
occurrence of such an event, and the Holders hereby agree to suspend such
exchange until the Company has amended or supplemented the Prospectus to correct
such misstatement or omission.
 
(b) If (i) the Company determines that the Exchange Offer Registration provided
for in Section 2(a) above is not available or may not be consummated as soon as
practicable after the last Exchange Date because of a change in the existing
applicable law or applicable interpretations of the staff of the SEC, (ii) the
Registered Exchange Offer is not for any other reason consummated within 260
days following the Closing Date, (iii) any Holder (other than a Participating
Broker-Dealer) is not eligible to participate in the Registered Exchange Offer
or, in the case of any Holder (other than a Participating Broker-Dealer) that
participates in the Registered Exchange Offer, such Holder does not receive
freely tradeable Exchange Securities on the date of the exchange or (iv) in the
written opinion of Special Counsel for the Holders a Shelf Registration
Statement must be filed and a Prospectus must be delivered by any Holder in
connection with any reoffering or resale of Registrable Securities, the Company
shall (x) file with the SEC within 75 days following such determination, date or
notice of such opinion of Special Counsel is given to the Company a Shelf
Registration Statement providing for the resale by the Holders (other than those
who fail to comply with the paragraph immediately following clause (p) of
Section 3) of all of their Registrable Securities and (y) use its commercially
reasonable efforts to cause such Shelf Registration Statement to become
effective within 60 days of the filing of such Shelf Registration Statement. If
the Company is required to file a Shelf Registration Statement solely as a
result of the matters referred to in clause (iv) of the preceding sentence, the
Company shall use its commercially reasonable efforts to file and have declared
effective by the SEC both an Exchange Offer Registration Statement pursuant to
Section 2(a) with respect to all Registrable Securities and a Shelf Registration
Statement (which may be a combined Registration Statement with the Exchange
Offer Registration Statement) with respect to reoffers and resales of
Registrable Securities held by the Holders who must deliver the related
Prospectus. The Company agrees to use its commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective until the
expiration of the period referred to in Rule 144(k) of the 1933 Act with respect
to the Registrable Securities or such shorter period that will terminate when
all of the Registrable Securities covered by the Shelf Registration Statement
have been sold pursuant to the Shelf Registration Statement or cease to be
Registrable Securities within the meaning of this Agreement. The Company further
agrees to supplement or amend the Shelf Registration Statement if required by
the rules, regulations or instructions applicable to the registration form used
by the Company for such Shelf Registration Statement or by the 1933 Act or by
any other rules and regulations thereunder for shelf registration or if
reasonably requested by a Holder with respect to information relating to such
Holder, and to use its commercially reasonable efforts to cause any such
amendment to become effective and such Shelf Registration Statement to become
usable as soon as thereafter practicable. The Company agrees to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.
 
(c) The Company shall pay all Registration Expenses in connection with the
registration pursuant to Section 2(a) or Section 2(b).
 
(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof or
a Shelf Registration Statement pursuant to Section 2(b) hereof will not be
deemed to have become effective unless it has been declared effective by the
SEC; provided, however, that, if, after it has been declared effective, the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Registration Statement
will be deemed not to have become effective during the period of such
interference until the offering of Registrable Securities pursuant to such
Registration Statement may legally resume.
 
(e) The Company and the Dealer Managers agree that the Holders will suffer
damages if the Company fails to fulfill its obligations under Section 2(a) or
Section 2(b) hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company agrees that if:
 
(i) the Exchange Offer Registration Statement is not filed with the SEC on or
prior to the 135th day following the Closing Date,
 
(ii) the Exchange Offer Registration Statement is not declared effective on or
prior to the 220th day following the Closing Date,
 
(iii) the Registered Exchange Offer is not completed on or prior to the 260th
day following the Closing Date, or
 
(iv) the Shelf Registration Statement is required to be filed but is not filed
or declared effective within the time period set forth herein or is declared
effective but thereafter ceases to be effective or usable prior to the
expiration of the period referred to in Rule 144(k) with respect to the
Registrable Securities other than after the Registrable Securities have been
disposed of under the Shelf Registration Statement or cease to be Registrable
Securities, without being succeeded within two Business Days by a post-effective
amendment which cures the failure and that is itself immediately declared
effective,
 
(each such event referred to in clauses (i) through (iv) a “Registration
Default”), liquidated damages (“Liquidated Damages”) will accrue on the affected
Registrable Securities and the affected Exchange Securities, as applicable. The
rate of Liquidated Damages will be 0.25% per annum of the principal amount of
Registrable Securities held by such Holder for the first 90-day period
immediately following the occurrence of a Registration Default, increasing by
0.25% per annum with respect to each subsequent 90-day period, up to a maximum
of 1.00% per annum, from and including the date on which any such Registration
Default shall occur to, but excluding, the earlier of (1) the date on which all
Registration Defaults have been cured or (2) the date on which all the
Registrable Securities and Exchange Securities otherwise become freely
transferable by Holders other than affiliates of the Company without further
registration under the 1933 Act.
 
Notwithstanding the foregoing, (1) the amount of Liquidated Damages payable
shall not increase because more than one Registration Default has occurred and
is pending and (2) a Holder of Registrable Securities or Exchange Securities who
is not entitled to the benefits of the Shelf Registration Statement (i.e., such
Holder has not elected to include information pursuant to Section 3 hereof)
shall not be entitled to Liquidated Damages with respect to a Registration
Default that pertains to the Shelf Registration Statement.
 
(f) The Company shall notify the Trustee within one Business Day after each date
on which an event occurs in respect of which Liquidated Damages are required to
be paid. Any amounts of Liquidated Damages due pursuant to this Section 2 will
be payable in addition to any other interest payable from time to time with
respect to the Registrable Securities in cash semi-annually on the interest
payment dates specified in the Indenture (to the holders of record as specified
in the Indenture), commencing with the first such interest payment date
occurring after any such Liquidated Damages commence to accrue. The amount of
Liquidated Damages will be determined in a manner consistent with the
calculation of interest under the Indenture.
 
(g) Without limiting the remedies available to the Holders, the Company
acknowledges that any failure by the Company to comply with its obligations
under Section 2(a) and Section 2(b) hereof may result in material irreparable
injury to the Holders for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of any such failure, the Dealer Managers or any Holder may obtain such
relief as may be required to specifically enforce the Company’s obligations
under Section 2(a) and Section 2(b) hereof
 
(h) The Company covenants and agrees that, pursuant to the Registration
Statement, it will offer the holders of the Company’s 7.75% Senior Notes due
2032 issued in exchange for CGP’s 7.75% Senior Debentures due October 15, 2035
the right to exchange such notes for the Company’s notes that have the same
terms and CUSIP as (and will constitute a part of the same series as) the
Company’s existing 7.75% Medium Term Notes due January 15, 2032, (CUSIP No.:
28368EAE6).
 
3. Registration Procedures.
 
In connection with the obligations of the Company with respect to the
Registration Statements pursuant to Section 2(a) and Section 2(b) hereof, the
Company shall as expeditiously as possible (provided, however, that the Company
shall not be required to take actions more promptly than required by Sections
2(a) and 2(b)):
 
(a) (i) prepare and file with the SEC a Registration Statement on the
appropriate form under the 1933 Act, which form shall (x) be selected by the
Company and (y) in the case of a Shelf Registration, be available for the sale
of the Registrable Securities by the selling Holders thereof, and which
Registration Statement and each Prospectus contained therein or furnished
pursuant to Section 2 or Section 3 hereof and any further amendments or
supplements to any such Registration Statement or Prospectus, when it becomes
effective or is filed with the SEC, as the case may be, and, in the case of an
Underwritten Offering of Registrable Securities, at the time of the closing
under the underwriting agreement relating thereto, will (A) comply as to form in
all material respects with the applicable requirements of the 1933 Act and the
TIA and the rules and regulations promulgated thereunder, (B) will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(C) include all financial statements required by the SEC to be filed therewith,
and any documents incorporated by reference in such Registration Statement and
Prospectus, when they become or became effective or are or were filed with the
SEC, as the case may be, will conform or conformed in all material respects to
the requirements of the 1933 Act or the 1934 Act, as applicable, and none of
such documents will contain or contained an untrue statement of a material fact
or will omit or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and (ii) use
commercially reasonable efforts to cause such Registration Statement to become
effective and remain effective in accordance with Section 2 hereof;
 
(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424 under the 1933 Act; and keep each Prospectus
current during the period described under Section 4(3) and Rule 174 under the
1933 Act that is applicable to transactions by brokers or dealers with respect
to the Registrable Securities or Exchange Securities;
 
(c) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities covered by a Shelf Registration Statement, to counsel for the Dealer
Managers and to Special Counsel for such Holders and to each Underwriter of an
Underwritten Offering of Registrable Securities, if any, without charge, as many
copies of each Prospectus relating to such Registrable Securities, including
each preliminary Prospectus and any amendment or supplement thereto as such
Holder or Underwriter may reasonably request, in order to facilitate the public
sale or other disposition of the Registrable Securities; and, subject to Section
3(i), the Company consents to the use of such Prospectus and any amendment or
supplement thereto in accordance with applicable law by each of the selling
Holders of Registrable Securities and any such Underwriters in connection with
the offering and sale of the Registrable Securities covered by and in the manner
described in such Prospectus or any amendment or supplement thereto in
accordance with applicable law;
 
(d) use its commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC, and to
cooperate with such Holders in connection with any filings required to be made
with the National Association of Securities Dealers, Inc. and do any and all
other acts and things which may be reasonably necessary or advisable to enable
the disposition in each such jurisdiction of such Registrable Securities in the
manner set forth in the relevant Registration Statement and the related
Prospectus; provided, however, that the Company shall not be required to (i)
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (ii) file any general consent to service of process or (iii)
subject itself to taxation in any such jurisdiction if it is not so subject;
 
(e) in the case of a Shelf Registration, notify each Holder of Registrable
Securities, Special Counsel for the Holders and counsel for the Dealer Managers
promptly (i) when a Registration Statement has become effective and when any
post-effective amendment thereto has been filed and becomes effective, (ii) of
any request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement and Prospectus or for additional
information after the Registration Statement has become effective, (iii) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (iv) if the Company receives any notification
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose, (v) of the happening of any event during the period a Shelf
Registration Statement is effective which makes any statement made in such Shelf
Registration Statement or the related Prospectus untrue in any material respect
or which requires the making of any changes in such Registration Statement in
order to make the statements therein not misleading or in such Prospectus in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and (vi) of any determination by the
Company that a post-effective amendment to a Registration Statement will be
filed with the SEC;
 
(f) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;
 
(g) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities covered by a Shelf Registration Statement, without charge, at least
one conformed copy of such Shelf Registration Statement and any post-effective
amendment thereto (without documents incorporated therein by reference or
exhibits thereto, unless requested in writing);
 
(h) in the case of a Shelf Registration, cooperate with the selling Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends (unless required by applicable securities laws) and enable
such Registrable Securities to be in such denominations (consistent with the
provisions of the Indenture) and registered in such names as the selling Holders
may reasonably request at least three (3) Business Days prior to the closing of
any sale of Registrable Securities;
 
(i) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(e)(v) hereof, use its commercially reasonable efforts
to prepare and file with the SEC a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Company agrees to notify the
Holders covered by a Shelf Registration Statement to suspend use of the
Prospectus forming a part of such Shelf Registration Statement as promptly as
practicable after the occurrence of such an event, and the Holders hereby agree
to suspend use of the Prospectus until the Company has amended or supplemented
the Prospectus to correct such misstatement or omission and has furnished copies
of the amended or supplemented Prospectus to the Holders or until the Company
notifies the Holders that the sale of the Registrable Securities may be resumed;
 
(j) in the case of an Exchange Offer Registration Statement, a reasonable time
prior to the filing of any Registration Statement, any Prospectus, any amendment
to a Registration Statement or amendment or supplement to a Prospectus, or any
document which is to be incorporated by reference into a Registration Statement
or Prospectus after the initial filing of a Registration Statement, provide
copies of such document to the Dealer Managers and their counsel and make such
of the representatives of the Company as shall be reasonably requested by the
Dealer Managers or their counsel available for discussion of such document, and
shall not at any time file or make any amendment to the Registration Statement,
any Prospectus or any amendment of or supplement to a Registration Statement or
a Prospectus or any document which is to be incorporated by reference into a
Registration Statement or a Prospectus, of which the Dealer Managers and their
counsel shall not have previously been advised and furnished a copy or to which
the Dealer Managers or their counsel shall reasonably object;
 
(k) obtain a CUSIP number for all Exchange Securities or Registrable Securities,
as the case may be, not later than the effective date of the applicable
Registration Statement;
 
(l) cause the Indenture to be qualified under the Trust Indenture Act of 1939,
as amended (the “TIA”), in connection with the registration of the Exchange
Securities or Registrable Securities, as the case may be, and cooperate with the
Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use commercially reasonable best efforts to cause the
Trustee to execute, all documents as may be required to effect such changes and
all other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner;
 
(m) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities, any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and attorneys and accountants designated by the Holders, at reasonable times and
in a reasonable manner, all relevant financial and other records, pertinent
documents and properties of the Company, and cause the respective officers,
directors and employees of the Company to supply all information reasonably
requested by any such representative, Underwriter, attorney or accountant in
connection with a Shelf Registration Statement, in each case that would
customarily be reviewed or examined in connection with “due diligence” review of
the Company;
 
(n) use its commercially reasonable efforts to cause the Exchange Securities to
continue to be rated by two nationally recognized statistical rating
organizations (as such term is defined in Rule 436(g)(2) under the 1933 Act), if
the Registrable Securities have been rated prior to the initial sale of such
Registrable Securities;
 
(o) if reasonably requested by any Holder of Registrable Securities covered by a
Registration Statement, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as reasonably practicable after the Company has received notification of the
matters to be incorporated in such filing;
 
(p) in the case of a Shelf Registration, enter into such customary agreements
and take all such other commercially reasonable actions in connection therewith
(including those reasonably requested by the Holders of a majority of the
Registrable Securities being sold thereunder) in order to expedite or facilitate
the disposition of such Registrable Securities thereunder including, but not
limited to, pursuant to an Underwritten Offering and in such connection, (i) to
the extent possible, make such representations and warranties to the Holders and
any Underwriters of such Registrable Securities with respect to the business of
the Company and its subsidiaries, the Registration Statement, Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested, (ii) obtain opinions of counsel to the Company (which counsel and
opinions, in form, scope and substance, shall be reasonably satisfactory to the
Holders of a majority in principal amount of the Registrable Securities being
sold under such Shelf Registration Statement, such Underwriters and their
respective counsel) addressed to each selling Holder and Underwriter of
Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (iii) obtain “cold comfort” letters from
the independent certified public accountants of the Company (and, if necessary,
any other certified public accountant of any subsidiary of the Company, or of
any business acquired by the Company for which financial statements and
financial data are or are required to be included in the Registration Statement)
addressed to each selling Holder and Underwriter of Registrable Securities, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters in connection with underwritten offerings, and
(iv) deliver such documents and certificates as may be reasonably requested by
the Holders of a majority in principal amount of the Registrable Securities
being sold under such Shelf Registration Statement or by the Underwriters, and
which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Company made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in an underwriting agreement; and
 
(q) in the case of a Shelf Registration, a reasonable time prior to the filing
of any Shelf Registration Statement, any Prospectus, any amendment to a Shelf
Registration Statement or amendment or supplement to a Prospectus, provide a
reasonable number of copies of such document to the Dealer Managers and the
Special Counsel, and use its reasonable best efforts to reflect in each such
document when so filed with the SEC such comments as the Dealer Managers or the
Special Counsel, if any, reasonably shall propose within five (5) Business Days
of the delivery of such copies to the Dealer Managers and any Special Counsel.
 
In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing. No Holder of Registrable Securities may include its Registrable
Securities in such Shelf Registration Statement unless and until such Holder
furnishes such information to the Company. Each Holder including Registrable
Securities in a Shelf Registration Statement shall agree to furnish promptly to
the Company all information regarding such Holder and the proposed distribution
by such Holder of such Registrable Securities required to make the information
previously furnished to the Company by such Holder not materially misleading.
 
In connection with an Exchange Offer Registration, each Holder exchanging
Securities for Exchange Securities shall be required to represent that (i) the
Exchange Securities are being obtained in the ordinary course of business of the
Person receiving such Exchange Securities, whether or not such Person is a
Holder, (ii) neither such Holder nor any such other Person has an arrangement or
understanding with any Person to participate in the distribution of Securities
or Exchange Securities, (iii) other than as set forth in Section 4, if the
Holder is not a broker-dealer, or is a broker-dealer but will not receive
Exchange Securities for its own account in exchange for Securities, neither the
Holder nor any such other Person is engaged in or intends to participate in a
distribution of the Exchange Securities and (iv) neither the Holder nor any such
other Person is an “affiliate” of the Company within the meaning of Rule 405
under the 1933 Act or, if such Person is an “affiliate,” that such Holder will
comply with the registration and prospectus delivery requirements of the 1933
Act to the extent applicable.
 
In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(e)(v) hereof, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(i) hereof, and, if so directed by the Company, such
Holder will destroy or deliver to the Company (at its expense) all copies in its
possession, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Registrable Securities current at the time of
receipt of such notice.
 
If the Company shall give any such notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Company shall
extend the period during which the Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date when the Holders shall have received copies of the supplemented or amended
Prospectus necessary to resume such dispositions. The Company may give such
notice so long as there are no more than 90 days during any 365 day period in
which such suspensions are in effect.
 
The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering. In any such Underwritten Offering, the investment banker or investment
bankers and manager or managers (the “Underwriters”) that will administer the
offering will be selected by the Majority Holders of the Registrable Securities
included in such offering, provided that such Underwriters shall be reasonably
acceptable to the Company.
 
4. Participation of Broker-Dealers in Registered Exchange Offer.
 
(a)  The parties hereto understand that the staff of the SEC has taken the
position that any broker-dealer that receives Exchange Securities for its own
account in the Registered Exchange Offer in exchange for Securities that were
acquired by such broker-dealer as a result of market-making or other trading
activities (a “Participating Broker-Dealer”), may be deemed to be an
“underwriter” within the meaning of the 1933 Act and must deliver a prospectus
meeting the requirements of the 1933 Act in connection with any resale of such
Exchange Securities.
 
The Company understands that it is currently the staff’s position that if the
Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers to satisfy their prospectus delivery obligation under the 1933
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the 1933 Act.
 
(b)  In light of the above, notwithstanding the other provisions of this
Agreement, the Company agrees that the provisions of this Agreement as they
relate to a Shelf Registration shall also apply to an Exchange Offer
Registration to the extent, and with such reasonable modifications thereto as
may be, reasonably requested by the Dealer Managers or by one or more
Participating Broker-Dealers, in each case as provided in clause (ii) below, in
order to expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above; provided that:
 
(i) the Company shall not be required to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement, as would otherwise be
contemplated by Section 3(i), for a period exceeding 180 days after the last
Exchange Date (as such period may be extended pursuant to the penultimate
paragraph of Section 3 of this Agreement) and Participating Broker-Dealers shall
not be authorized by the Company to deliver and shall not deliver such
Prospectus after such period in connection with the resales contemplated by this
Section 4; and
 
(ii) the application of the Shelf Registration procedures set forth in Section 3
of this Agreement to an Exchange Offer Registration, to the extent not required
by the positions of the staff of the SEC or the 1933 Act and the rules and
regulations thereunder, will be in conformity with the reasonable request in
writing to the Company by the Dealer Managers or with the reasonable request in
writing to the Company by one or more broker-dealers who certify to the Dealer
Managers and the Company in writing that they anticipate that they will be
Participating Broker-Dealers; and provided further that, in connection with such
application of the Shelf Registration procedures set forth in Section 3 to an
Exchange Offer Registration, the Company shall be obligated (x) to deal only
with one entity representing the Participating Broker-Dealers, which shall be
Goldman, Sachs & Co. unless it elects not to act as such representative, (y) to
pay the fees and expenses of only one counsel representing the Participating
Broker-Dealers, which shall be counsel to the Dealer Managers unless such
counsel elects not to so act and (z) to cause to be delivered only one, if any,
“cold comfort” letter with respect to the Prospectus in the form existing on the
last Exchange Date and with respect to each subsequent amendment or supplement,
if any, effected during the period specified in clause (i) above.
 
(c) The Dealer Managers shall have no liability to the Company, other than as
Holders in accordance with the terms hereof, or to any other Holder with respect
to any request that they may make pursuant to Section 4(b) above.
 
5. Indemnification and Contribution.
 
(a) The Company agrees to indemnify and hold harmless the Dealer Managers, each
Holder and each Person, if any, who controls the Dealer Managers or any Holder
within the meaning of either Section 15 of the 1933 Act or Section 20 of the
1934 Act, or is under common control with, or is controlled by, the Dealer
Managers or any Holder (each, a “Participant”), from and against all losses,
claims, damages and liabilities (including, without limitation, any legal fees
or other expenses reasonably incurred by a Participant in connection with
defending or investigating any such action or claim) caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement (or any amendment thereto) pursuant to which Exchange
Securities or Registrable Securities were registered under the 1933 Act,
including all documents incorporated therein by reference, or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (as amended or supplemented if the Company shall
have furnished any amendments or supplements thereto) forming a part of such
Registration Statement, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, except insofar
as such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon and in
conformity with information relating to the Dealer Managers or any Holder
furnished to the Company in writing by the Dealer Managers or any selling Holder
expressly for use therein. In connection with any Underwritten Offering
permitted by Section 3, the Company will also enter into an underwriting
agreement pursuant to which the Company will agree to indemnify the
Underwriters, if any, selling brokers, dealers and similar securities industry
professionals participating in such Underwritten Offering, their officers and
directors and each Person who controls such Persons (within the meaning of
either Section 15 of the 1933 Act or Section 20 of the 1934 Act) to the same
extent as provided above with respect to the indemnification of the Holders, if
requested in connection with any Registration Statement for such Underwritten
Offering.
 
(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Dealer Managers and the other selling Holders, and
each of their respective directors and officers who sign the Registration
Statement and each Person, if any, who controls the Company, the Dealer Managers
and any other selling Holder within the meaning of either Section 15 of the 1933
Act or Section 20 of the 1934 Act to the same extent as the foregoing indemnity
from the Company to the Dealer Managers and the Holders pursuant to Section
5(a), but only with reference to information relating to such Holder furnished
to the Company in writing by such Holder expressly for use in any Registration
Statement (or any amendment thereto) or any Prospectus (or any amendment or
supplement thereto), provided, however, that no such Holder shall be required to
undertake liability to any Person under this Section 5(b) for any amounts in
excess of the dollar amount of the proceeds to be received by such Holder from
the sale of such Holder's Registrable Securities pursuant to such registration.
 
(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to either paragraph (a) or paragraph (b) above, such Person (the
“Indemnified Party”) shall promptly notify the Person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing, but the failure
to so promptly notify the Indemnifying Party shall not negate the obligation to
so indemnify such Indemnified Party unless the Indemnifying Party is materially
prejudiced by such delay, and the Indemnifying Party, upon request of the
Indemnified Party, shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and any others the
Indemnifying Party may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and, in the opinion of counsel to the Indemnifying
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that the Indemnifying Party shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for (a) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Dealer Managers and all Persons, if any, who control the Dealer Managers
within the meaning of either Section 15 of the 1933 Act or Section 20 of the
1934 Act, (b) the fees and expenses of more than one separate firm (in addition
to any local counsel) for the Company, its directors, its officers who sign the
Registration Statement and each Person, if any, who controls the Company within
the meaning of either such Section and (c) the fees and expenses of more than
one separate firm (in addition to any local counsel) for all Holders and all
Persons, if any, who control any Holders within the meaning of either such
Section, and that all such fees and expenses shall be reimbursed as they are
incurred. In such case involving the Dealer Managers and Persons who control the
Dealer Managers, such firm shall be designated in writing by the Dealer
Managers. In such case involving the Holders and such Persons who control
Holders, such firm shall be designated in writing by the Majority Holders. In
all other cases, such firm shall be designated by the Company. No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless (i) such settlement includes
an unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.
 
(d) If the indemnification provided for in paragraph (a) or paragraph (b) of
this Section 5 is unavailable to an Indemnified Party or insufficient in respect
of any losses, claims, damages or liabilities, then each Indemnifying Party
under such paragraph, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party or parties
on the one hand and of the Indemnified Party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Holders shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the Holders
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Holders’
respective obligations to contribute pursuant to this Section 5(d) are several
in proportion to the respective principal amount of Registrable Securities of
the applicable Holder that were registered pursuant to a Registration Statement.
 
(e) The Company and each Holder agree that it would not be just or equitable if
contribution pursuant to Section 5(d) above were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 5(d) above. The amount paid
or payable by an Indemnified Party as a result of the losses, claims, damages
and liabilities referred to in Section 5(d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 5, no Holder shall be required to indemnify or contribute any amount in
excess of the amount by which the total price at which Registrable Securities
were sold by such Holder exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 5 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Party at law or in equity.
 
The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Dealer
Manager Agreement, any Holder or any Person controlling the Dealer Managers or
any Holder, or by or on behalf of the Company, its officers or directors or any
Person controlling the Company, (iii) acceptance of any of the Exchange
Securities and (iv) any sale of Registrable Securities pursuant to a Shelf
Registration Statement.
 
6. Miscellaneous.
 
(a) No Inconsistent Agreements. The Company has not entered into, and on or
after the date of this Agreement will not enter into, any agreement which is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company’s other
issued and outstanding securities under any such agreements.
 
(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or consent;
provided, however, that no amendment, modification, supplement, waiver or
consent to any departure from the provisions of Section 5 hereof or this
paragraph (b) shall be effective as against any Holder of Registrable Securities
unless consented to in writing by such Holder.
 
(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telecopier, or any courier guaranteeing overnight delivery (i) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 6(c), which
address initially is, with respect to the Dealer Managers, the address set forth
in the Dealer Manager Agreement; and (ii) if to the Company, initially at the
Company’s address set forth in the Dealer Manager Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c).
 
All such notices and communications shall be deemed to have been duly given at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage pre-paid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
 
Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.
 
(d) Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders of Registrable Securities; provided that nothing herein shall
be deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms of the Securities and the Dealer Manager
Agreement. If any transferee of any Holder shall acquire Registrable Securities,
in any manner, whether by operation of law or otherwise, such Registrable
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Registrable Securities such Person shall be conclusively
deemed to have agreed to be bound by and to perform all of the terms and
provisions of this Agreement and such Person shall be entitled to receive the
benefits hereof. The Dealer Managers shall have no liability or obligation to
the Company with respect to any failure by a Holder to comply with, or any
breach by any other Holder of, any of the obligations of such Holder under this
Agreement.
 
(e) Purchases and Sales of Securities. The Company shall not, and shall use its
commercially reasonable best efforts to cause its affiliates (as defined in Rule
405 under the 1933 Act) not to, purchase and then resell or otherwise transfer
any Securities.
 
(f) Third Party Beneficiary. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Company, on the one hand, and the
Dealer Managers, on the other hand, shall be bound by all of the terms and
provisions of this Agreement and shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights or the rights of Holders hereunder.
 
(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(i) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 


 

 
EL PASO CORPORATION
 
By: /s/ John J. Hopper 
Name: John J. Hopper
Title: Vice President and Treasurer
 









 
 
Confirmed and accepted as of the date first above written:
 
GOLDMAN, SACHS & CO.
 
 
 
By: /s/ Goldman, Sachs & Co. 
(Goldman, Sachs & Co.)
 
CITIGROUP GLOBAL MARKETS INC.
 
 
 
By: /s/ John Ciolek 
Name: John Ciolek
Title: Managing Director
 



 


--------------------------------------------------------------------------------



Schedule I




Title of Outstanding CGP Notes to be exchanged
Aggregate Principal
Amount Outstanding
CUSIP Number
Title of Securities as offered consideration
6.50% Notes due 2006
$109,500,000
190441AY1
6.50% Senior Notes due 2006
7½% Notes due 2006
$204,910,000
190441BE4
7½% Senior Notes due 2006
6.50% Senior Debentures due June 1, 2008
$200,000,000
190441AV7
6.50% Senior Notes due 2008
7.625% Notes due 2008
$215,000,000
190441BF1
7.625% Senior Notes due 2008
6.375% Senior Debentures due February 1, 2009
$200,000,000
190441AX3
6.375% Senior Notes due 2009
7.75% Notes due 2010
$400,000,000
190441BC8
7.75% Senior Notes due 2010
10¾% Senior Debentures due October 1, 2010
$56,573,000
190441AK1
10¾% Senior Notes due 2010
9⅝% Senior Debentures due May 15, 2012
$150,000,000
190441AP0
9⅝% Senior Notes due 2012
6.70% Senior Debentures due February 15, 2027
$200,000,000
190441AS4
6.70% Senior Notes due 2027
6.95% Senior Debentures due June 1, 2028
$200,000,000
190441AW5
6.95% Senior Notes due 2028
7.75% Senior Debentures due October 15, 2035
$150,000,000
190441AR6
7.75% Senior Notes due 2032
7.42% Senior Debentures due February 15, 2037
$200,000,000
190441AT2
7.42% Senior Notes due 2037



 